                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION

 KEITH WAYNE BELL, SR.,                           *
 ADC #167455                                      *
                Plaintiff,                        *
                                                  *
 v.                                               *          No. 4:18CV00795-SWW
                                                  *
 TESHARA GARLINGTON; et al.                       *
                                                  *
                          Defendants.             *

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby are, approved and adopted in their entirety as this Court's findings in all

respects.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s Complaint (Doc. No. 2) is DISMISSED without prejudice for failure to

state a claim upon which relief may be granted.

       2.      Dismissal of this action counts as a “strike” for purposes of 28 U.S.C. § 1915(g).

       3.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order adopting the recommendations and the accompanying Judgment would not

be taken in good faith.

       IT IS SO ORDERED this 7th day of December, 2018.


                                             /s/Susan Webber Wright
                                             UNITED STATES DISTRICT JUDGE
